Citation Nr: 0118232	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-13 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the RO.  

In the January 1995 rating decision, the RO denied the 
veteran's claim of service connection for non-Hodgkin's 
lymphoma and right renal cell carcinoma, as due to Agent 
Orange exposure.  

The RO also determined the new and material evidence had not 
been submitted to reopen his claim of service connection for 
PTSD.  

In his Substantive Appeal, the veteran clarified that he was 
not suffering from renal cell carcinoma.  Rather, he pointed 
out that, when the right kidney was removed, it was 
discovered that the lymphoma had invaded the kidney.  Thus, 
he did not appeal the denial of service connection for right 
renal cell carcinoma.  

Further, the RO granted service connection for non-Hodgkin's 
lymphoma in a March 1998 rating decision.  

Finally, in a March 2000 Supplemental Statement of the Case, 
the RO found that the new and material evidence had been 
submitted and reopened the claim of service connection for 
PTSD.  Service connection, however, was denied.  

Accordingly, the issue on appeal is as stated on the first 
page of this document.  



REMAND

In a timely response to a May 2001 letter from the Board, the 
veteran indicated that he wanted to offer testimony at a 
hearing before a Member of the Board at the RO.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.704, 
20.1304(a) (2000).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  All indicated development should 
be undertaken in this regard.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefit sought 
on appeal is not granted, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




